                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO


Timothy West,                                 )       CASE NO. 1: 18 CV 2694
                                              )
               Plaintiff,                     )       JUDGE PATRICIA A. GAUGHAN
                                              )
         v.                                   )
                                              )       Memorandum of Opinion and Order
Nurse Mitchell, et al.,                       )
                                              )
                                              )
               Defendants.                    )

                                           Background

       Pro se plaintiff Timothy West, a prisoner incarcerated in the Grafton Correctional

Institution (GCI), has filed an in forma pauperis civil rights complaint in this matter pursuant to

42 U.S.C. § 1983 against fifteen defendants: the Chair of the Ohio Department of

Rehabilitation and Correction (ODCR) medical Collegial Review Committee Andrew Eddy,

ODRC Assistant Chief Inspector Karen Stanforth, and thirteen employees and medical staff at

GCI, including Warden LaShann Eppinger, Deputy Wardens Ronald Armbruster and Jennifer

Gellice, Unit Manager James Wesson, Correctional Counselors Ivan Roberts and Andrew

Wuerstner, Nurses Mitchell, Snowden, and Elizabeth Labutta, Health Care Administrator David

Hannah, Chief Medical Officer Dr. Janice Douglas, Inspector of Institutional Services Tina

Costello, and Rules Infractions Board (RIB) Chairman Lieutenant Diamond. (Doc. No. 1.)

       The plaintiff alleges he suffers from ulcerative colitis (UC), a condition that can be

“partially alleviated through treatment by administering prednisone.” (Id. at ¶ 21.) He alleges

he had several episodes of UC that were successfully treated with prednisone and that he

received other medical restrictions for the condition (“including a ‘Cell only’ restriction, to
prohibit him from being moved to a dormitory with limited access to a toilet, bottom bunk and

bottom range restrictions, as well as, intermittently, a single cell restriction”). (Id. at ¶ 22.)

        He complains, however, about his medical treatment beginning 2015. He alleges that in

2015, he was unsuccessfully treated with prednisone for a UC “flare up” because he had

“contracted some additional form of infection” which was not properly treated by “GCI

[m]edical personnel.” (Id at ¶ 23.) Due to the alleged failure of GCI medical personnel to

properly treat his “ancillary infection,” the two courses of prednisone he was administered were

“unsuccessful” and he was left to “suffer unnecessarily.” (Id.) During this same time period

(“approximately June to July of 2015”), he alleges he was also misdiagnosed by Nurse Snowden

for “open and [s]eeping sores in his arm.” (Id. at ¶ 24.) He alleges that when he went to “GCI

Medical” seeking attention for this problem, Nurse Snowden told him his condition was

“allergies” and that he should “buy Zyrtec” from the commissary. (Id.) This diagnosis was

inaccurate. The plaintiff alleges that when he was taken to court for re-sentencing on or about

July 31, 2015, he was seen by a nurse practitioner who “was shocked at the way [he] was being

treated by GCI Medical personnel.” (Id. at ¶ 26.) He alleges the nurse practitioner

“immediately adjust[ed] his prednisone, provid[ed] appropriate pain medication,” and properly

diagnosed and treated the sores on his skin as scabies. The plaintiff contends Nurse Snowden

“denied” him medical treatment for scabies because she initially refused to schedule him to see

the doctor for the problem. (Id.)

        The plaintiff alleges that “[f]ollowing [his] return from Court, and following several

grievances” he made about his access to health care, he was provided “with a single cell

restriction” for nine months. (Id. at ¶ 27.) He was moved to a dormitory with 266 other


                                                  -2-
prisoners in June 2016, however, “when the block in which [he] was housed was converted for

non-general population use.” (Id.) He alleges this dormitory was unsanitary, had “rampant

infections,” contained “only ten (filthy) toilets,” and that he was housed there in violation of his

cell-only and single-cell medical restrictions. (Id.) When he complained to “Unit Staff people”

about this, he was “verbally abused and ignored” and was “threatened with retaliation based on

lies by Defendant Hannah” after family members called the institution to express concern about

his well being. (Id. at ¶ 28.)

       The plaintiff alleges that “[a]pproximately six months later” (therefore, in approximately

early 2017), “after multiple episodes and incontinence, constant pain and humiliation, lack of

sleep and ability to eat” and “during a heightened UC episode,” he contracted C-Diff, a serious

infection “rampant” in the dormitory. (Id. at ¶ 29.) He alleges that when he sought medical

care for this infection, Defendant Douglas refused to test him. Instead, he “was given over

1,000 useless and ineffective pills over a 90 day period while infection ran through his system

unchecked and undiagnosed, by Defendant Douglas, and when [he] complaint to Defendant

Hannah, he was threatened with retaliation if he continued to complain.” (Id. at ¶ 30.)

       He alleges that after he “continued to bleed from his rectum from February through May

of 2017,” a “Nurse Practitioner who was seeing him for chronic care . . . facilitated a telemed

video conference with a doctor at OSU Wexner Medical Center, whereupon [he] was

immediately transported as emergent to the OSU Hospital Emergency Room” and diagnosed

with C-Diff. (Id. at ¶ 31.) He received multiple days of in-patient care, but upon his return to

GCI, he was returned to the dormitory “where the C-Diff infection remained.” (Id.)

       “Upon seeing Nurse Hancock,” he was issued cell-only, bottom bunk, and bottom range



                                                -3-
restrictions again in June 2017. (Id. at ¶ 32.) Although he filed multiple grievances to be

moved to a cell, “Defendant Hannah tampered with his medical records and removed the

restrictions properly placed by NP Hancock,” and he was left in the dorm “despite having issues

with the sawdust from the arts and crafts construction in the very front of the Dorm” and

“despite being repeatedly denied toilet paper in retaliation for his complaints.” (Id. at ¶ 33.)

       He alleges that in December 2017, Defendant Mitchell “failed to ensure that [a]

prescription” for him was refilled, which allegedly caused him to suffer another “UC flare-up.”

(Id. at ¶ 35.) He contends Nurse Mitchell “admits liability” for this, but that Defendant Eddy

also failed “to ensure approval of the prescribed medical care timely.” (Id.) He alleges Nurse

Snowden “refused” his request to see a doctor for the UC flare-up and “lied on the paperwork”

to claim the plaintiff left the examination before it was completed. (Id. at ¶ 38.)

       The plaintiff alleges his medical restrictions were finally reinstated on December 4,

2017, and he was moved out of the dormitory block and into a cell. (Id. at ¶ 36.) Nevertheless,

he alleges that “in continuing retaliation” against him, he was placed in the one cell block in the

prison “with the animal programs that houses cats and dogs” even though other cell blocks were

available. He contends he was placed in a cell with animals “deliberately due to the

foreknowledge of the defendants of [his] allergies and breathing problems.” (Id.) When he

complained to defendants Wesson and Roberts about this, their response was that they had

contacted defendant Hannah, who told them there was nothing in the plaintiff’s records about

allergies or asthma, and they refused to move him. (Id. at ¶ 37.)

       The plaintiff further alleges that “on or about January 11, 2018, following the refusal by

Defendant Armbruster to do anything about [his] being deprived of medication and being forced



                                                -4-
to cell with animals despite the known health problems being caused thereby,” he “was moved

back to the dorm by Defendants Roberts and Wesson, who [allegedly] conspired with

Defendants Douglas and/or Hannah to have the restrictions removed from his medical files

and/or lifted, for the express purpose of placing [him] back into the dorm.” (Id. at ¶ 39.) He

alleges “Defendants Hannah, Douglas, Roberts, and Wesson . . . lied in writing, along with

Defendants Costello and Stanforth, [to claim] that there were never any medical restrictions” in

his file. (Id. at ¶ 40.)

        Finally, the plaintiff alleges that in August 2018, Nurse Labutta issued a false conduct

report against him when he was admitted to the infirmary for another C-Diff infection and UC

flare up, and that she did so in retaliation for his “prior complaints against her attitude and

denial of medical care.” (Id. at ¶ 50.) He alleges Defendant Weurstner conducted a hearing on

the charge and denied him “all procedural due process requirements” (Id. at ¶ 52); Defendant

Diamond presided at his RIB hearing and denied him due process (Id. at ¶ 54); Defendant

Eppinger refused to hear his appeal after punishment was inflicted (Id. at ¶ 55); and Defendant

Gellice told him she was the one who ordered his placement in segregation and “would ensure

that he never had the opportunity to use the camera footage to prove his innocence.” (Id. at ¶

59.)

        Based on these allegations, the plaintiff alleges three claims for relief. First, he alleges

that defendants Mitchell, Eddy, Snowden, Hannah, Douglas, Costello, Stanforth, and

Armbruster acted with “deliberate indifference to [his] serious medical needs” in violation of his

rights under the Eighth Amendment. (Id at ¶ 63.) Second, he alleges that defendants Roberts,

Wesson, Mitchell, Hannah, Snowden, Douglas, Costello, Stanforth, Labutta, Wuerstner,



                                                 -5-
Diamond, Gillece, and Eppinger all retaliated against him for engaging in the “constitutionally

protected” conduct of using “the grievance process.” (Id. at ¶ 66.) Third, he alleges that

defendants Labutta, Wuerstner, Diamond, Eppinger, Costello, and Stanforth deliberately

violated his “rights to due process and equal protection” in connection with his prison

discipline. (Id. at ¶ 68.) He seeks declaratory, injunctive, and monetary relief.

       With his complaint, the plaintiff filed a motion to proceed in forma pauperis (Doc. No.

2), which the Court has granted by separate order. On February 27, 2019, the plaintiff filed a

“Motion to Order Service of [the] Summons and Complaint to All Defendants” (Doc. No. 4) and

provided materials necessary for service.

                                       Standard of Review

       Because the plaintiff is proceeding in forma pauperis and is seeking redress from

governmental officers and employees, the Court must screen his complaint pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A, and dismiss before service any portion of the complaint

that the Court finds is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. §§ 1915(e)(2)(B) and 1915A; Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010). The

Court must read the plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S.

519, 520 (1972), and accept his allegations as true unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Nonetheless, the Court is not

required to conjure allegations on his behalf or construct claims for him. See Martin v. Overton,

391 F.3d 710, 714 (6th Cir. 2014). In order to withstand a dismissal for failure to state a claim,

the plaintiff’s complaint must set forth sufficient factual matter, accepted as true, to state a claim



                                                 -6-
to relief against each defendant that is plausible on its face. See Hill, 630 F.3d at 471 (citing

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                       Discussion

       Upon review, the Court will allow the plaintiff’s deliberate indifference claim to go

forward as against defendants Snowden, Hannah, and Douglas. A prison official may be held

liable under the Eighth Amendment for acting with “deliberate indifference toward conditions at

the prison that created a substantial risk of serious harm to an inmate.” Brown v. Bargery, 207

F.3d 863, 867 (6th Cir. 2000), citing Farmer v. Brennan, 511 U.S. 825, 834 (1994). To make

out a constitutional deliberate-indifference claim, a prisoner must demonstrate objective and

subjective components. He must show both that he is incarcerated under conditions posing a

“substantial risk of serious harm” to his health or safety, and that the prison official in question

had “a sufficiently culpable” subjective state of mind. See id. To satisfy the subjective

component, the prisoner must show that the defendant “perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and that he then

disregarded the risk.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001).

       The Court finds that the plaintiff’s allegations, liberally construed, are sufficient to

suggest that defendants Snowden, Hannah, and Douglas knew of serious risks to the plaintiff’s

health or safety, yet consciously disregarded those risks by failing to provide him medical care

or by requiring that he be housed in conditions that presented serious risks to his health.

       The Court, however, does not find that the plaintiff has alleged plausible deliberate

indifference claims against any of the remaining defendants. The only specific allegations the

plaintiff makes as to defendants Mitchell and Eddy are that they failed on one occasion to



                                                 -7-
provide or approve a refill of prescription medication for his chronic UC. (See Doc. No. 1 at ¶

35.) While such allegations may suggest negligence, they do not rise to the level of deliberate

indifference under an Eighth Amendment claim. See, e.g, Jennings v. Al-Dabagh, 97 F. App’x

548, 549-50 (6th Cir. 2004) (“allegations of medical malpractice or negligent diagnosis and

treatment” are insufficient to state a deliberate indifference claim).

       Further, the plaintiff’s allegations as to defendants Armbruster, Costello, and Stanforth

are so vague, unclear, and conclusory that they fail to meet basic pleading requirements or

suggest plausible claims. See Iqbal, 556 U.S. at 678. It appears the plaintiff contends these

defendants denied his grievances in connection with his medical care or housing, or were

responsible for overseeing GCI medical or other personnel. A supervisory official cannot be

liable under § 1983 solely on these bases. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).

       Accordingly, the plaintiff’s first claim for relief may proceed as against defendants

Snowden, Hannah, and Douglas, but it will be dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A as against defendants Mitchell, Eddy, Armbruster, Costello, and Stanforth.

       The Court will also allow the plaintiff’s second claim for relief alleging retaliation to go

forward as against defendants Hannah, Wesson, Roberts, and Douglas. Prisoners have a right

under the First Amendment to engage in protected conduct without retaliation. To establish a

claim, a plaintiff must show that (1) he engaged in protected conduct; (2) an adverse action was

taken against him that would deter a person of ordinary firmness from continuing to engage in

that conduct; and (3) there is a causal connection between the protected conduct and the adverse

action taken. Smith v. Yarrow, 78 F. App’x 529, 539 (6th Cir. 2003).

       Upon review, the Court finds that the plaintiff has alleged facts sufficient to support



                                                 -8-
plausible retaliation claims as against defendants Hannah, Wesson, Roberts, and Douglas

because plausible inferences could be drawn from the facts the plaintiff has alleged that these

defendants made decisions or took actions against him regarding his housing or medical care

because he filed grievances and complaints. However, the Court does not find that the plaintiff

has alleged plausible retaliation claims against defendants Snowden, Costello, Stanforth,

Labutta, Wuerstner, Diamond, Gillece, and Eppinger. Although the plaintiff contends all of

these defendants engaged in conduct or took actions that were adverse to him, he has not alleged

cogent facts in his complaint supporting plausible inferences that they did so because he filed

grievances or otherwise engaged in protected conduct. “[C]onclusory allegations of retaliatory

motive unsupported by material facts will not be sufficient to state . . . a claim.” Harbin-Bey v.

Rutter, 420 F.3d 571, 580 (6th Cir. 2005). The Court finds that the plaintiff’s retaliation claims

against defendants Snowden, Costello, Stanforth, Labutta, Wuerstner, Diamond, Gillece, and

Eppinger are conclusory and insufficient to make out the third element required for a claim.

       Accordingly, the plaintiff’s second claim for relief may proceed as against defendants

Hannah, Wesson, Roberts, and Douglas, but it will be dismissed pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A as against the remaining defendants.

       Finally, the Court finds that the plaintiff’s third claim alleging due process and equal

protection violations fails to state a claim and must be dismissed as against all defendants.

       First, the plaintiff has not alleged facts suggesting he was subjected to prison discipline

implicating constitutional due process protections. Prison discipline triggers constitutional due

process when it constitutes an “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Connor, 515 U.S. 472, 484 (1995). The Sixth



                                                -9-
Circuit has made clear that the prison discipline suggested in the plaintiff’s complaint (i.e, a

conduct charge against a prisoner leading to an RIB hearing and resulting in placement in

disciplinary segregation) does not constitute an “atypical and significant hardship” on an inmate

triggering due process protections. See, e.g., Williams v. Lindamood, 526 F. App’x 559 (6th Cir.

2013) (holding that prisoner’s placement in administrative segregation on the basis of findings

of prison disciplinary board were insufficient to trigger due process); Ford v. Harvey, 106 F.

App’x 397 (6th Cir. 2004) (placement of prisoner in disciplinary confinement did not implicate

constitutional due process concerns where placement was not accompanied by a withdrawal of

good time credits and was not for a significant period of time).

       Further, prisoners have “no constitutionally protected immunity from being wrongly

accused.” Jones v. McKinney, 172 F.3d 48, 1998 WL 940242, at *1 (6th Cir. 1998). Thus, “the

filing of false disciplinary charges against an inmate does not constitute a constitutional

violation redressable pursuant to § 1983.” Mujihad v. Harrison, 172 F.3d 49, 1998 WL 940243,

at *2 (6th Cir. Dec. 23, 1998)

       Accordingly, the plaintiff has alleged no plausible due process claim against any

defendant relating to his prison discipline.

       Second, he has not alleged any plausible equal protection claim. Inmates are not a

suspect class, Harbin-Bey v. Rutter, 420 F.3d 571, 576 (6th Cir. 2005), and a prisoner asserting

a violation of equal protection must demonstrate that he was treated differently from others

similarly situated, and that the different treatment was not rationally related to any legitimate

government interest. Heard v. Quintana, 184 F. Supp.3d 515, 522 (E.D. Ky. 2016). The

plaintiff has not made such allegations in his complaint.



                                                -10-
                                            Conclusion

       Accordingly, for the reasons stated above, the plaintiff’s action shall proceed only as

against Snowden, Hannah, and Douglas with respect the plaintiff’s First Claim for Relief, and

only as against defendants Hannah, Wesson, Roberts, and Douglas with respect to the plaintiff’s

Second Claim for Relief. The plaintiff’s complaint is otherwise dismissed as against all

defendants pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

       In light of this ruling partially dismissing the plaintiff’s complaint, the plaintiff’s

“Motion to Order Service of Summons and Complaint to All Defendants” (Doc. No. 4) is

granted only with respect to defendants Snowden, Hannah, Wesson, Roberts, and Douglas and

is otherwise denied.

       In accordance with this Order, the Clerk’s Office is directed to forward the appropriate

documents to the U.S. Marshal for service of process on defendants Snowden, Hannah, Wesson,

Roberts, and Douglas, and a copy of this Order shall be included in the documents to be

served on these Defendants.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.



                                               /s/ Patricia A. Gaughan
                                               PATRICIA A. GAUGHAN
                                               United States District Judge
Dated: 3/25/19                                 Chief Judge




                                                -11-
